DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/28/2022 has been entered.

Status of Claims
Claims 1, 4, 6, 12, and 15-25 are now pending.  Claims 2-3, 5, 7-11, and 13-14 are canceled; no claims are amended; claims 18-20 are withdrawn; no claims are new.
Claims 1, 4, 6, 12, 15-17, and 21-25 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6, 12, 15-17, and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 12, 15-17 of U.S. Patent No. 8,680,081 in view of Soula et al (US 2010/0009005; of record) in view of Appel et al (US 2010/0233272; of record).
U.S. Patent No. 8,680,081 is drawn to a method for prophylactic treatment for migraine comprising regularly administering to a patient in need thereof a therapeutically effective amount of a combination consisting of a cyclooxygenase-2 inhibitor; and a low dosage amount of acetylsalicylic acid or an active derivative having an anti-platelet effect.
U.S. Patent No. 8,680,081 does not teach a single dosage unit having no outer enteric coating and having partitioned sequential bioabsorption, the single dosage unit consisting essentially of a combination of an a non-enteric aspirin or active aspirin derivative for rapid onset of action and minor amounts of inert fillers and binders wherein the COX-2 inhibitor has an enteric coating selected from one or more coatings as recited by claim 1 of the instant application.
Soula et al teach pharmaceutical compositions that combine acetylsalicylic acid (ASA) based microcapsules with active principles including COX-2 inhibitors, like celecoxib (see abstract, [0033], [0035], and [0081]) as set forth in instant claims 1, 15-16 and 21-22.  According to Soula et al, the coating of each acetylsalicylic acid microcapsule can be nonenteric and does not disintegrate based upon the pH (see [0097]).  Soula et al further teach its oral compositions may comprise at least one COX-2 inhibitor in a controlled release form (see [0035]).  Soula et al teach the controlled release can be a reference to an enteric coating layered individual unit (see [0059]).  Soula et al teach oral compositions, and a person of ordinary skill in the art would reasonably expect the taught acetylsalicylic acid to release salicylate in vivo. Soula et al teach the use of fillers (see [0102]).
However, Soula et al do not explicitly teach its COX-2 inhibitor is enterically coated with the instant coatings set forth in instant claim 1.
Appel et al teach a pharmaceutical dosage form comprising celecoxib and a pharmaceutically acceptable carrier (see abstract).  Appel et al teach its oral dosage forms can comprise a sustained-release portion in the form of enteric coated cores (see [0148]).  Appel et al teach enteric polymers including cellulose acetate phthalate can be within its oral dosage forms (see [0085]) as set forth in instant claims 1 and 21-23.
It would have been obvious to a person of ordinary skill in the art at the time that the invention was filed to combine the teachings of U.S. Patent No. 8,680,081 with Soula et al in view of Appel et al.  One would be motivated to do so with a reasonable expectation of success as all are drawn to formulations comprising COX-2 inhibitors for the therapeutic treatment of patients.

Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that obvious type double patenting rejection is improper and should be withdrawn because the cited claims of the cited patent, US 8,608,081 combined with Soula and Appel do not make the now pending claims obvious. Applicant argues that claims 1-31 of the ‘081 patent do not teach or suggest the now claimed combination of non-enteric coated aspirin with an enteric coated COX-2 inhibitor.
However, this not found to be persuasive, as the rejection of record was affirmed by the Board as Applicant waived arguments directed to the merits of the double patenting rejection (see pages 8-9 of the Decision mailed 8/25/2022).  As set forth in MPEP 1214.06, if the application includes a non-statutory double patenting rejection which was affirmed by the Board, the Applicant may file a proper terminal disclaimer prior to the expiration of the period for seeking review under 37 CFR 90.3 to overcome the rejection.  Thus, the rejection of record is maintained until a proper terminal disclaimer is filed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611